Case 2:20-cv-15067-SDW-LDW Document 5-1 Filed 10/30/20 Page 1 of 4 PageID: 35




         EXHIBIT B
Case 2:20-cv-15067-SDW-LDW Document 5-1 Filed 10/30/20 Page 2 of 4 PageID: 36




                                              AGREEMENT

This Agreement is between Tekno Products Inc. ("Tekno") , 301 Route 17 North , Rutherford , NJ
07070 and CIH ENTERPRISES LLC d/b/a LUCKY'S LEASH ("CJH"), 401 N. Tyron St. , 10th Fl. ,
Charlotte, NC 28202 (Tekno and CIG collectively referred to herein as the "Parties" or individually as
the "party"). This Agreement is effective as of the last execution date.

CIH developed an animal collar and leash assembly it described in whole or part in a US utility
patent application , Serial No. 14/522,085, filed October 23, 2014. The application has since
abandoned , however CJH continues holds inventory of product subject to the application and is
looking for assistance in selling same.

Tekno is in the business of producing , marketing and selling goods, including products similar to
those subject to Serial No. 14/522,085. Tekno is interested in purchasing the CJH inventory and is
also interested in producing , marketing and selling further product.

In exchange for Tekno's promise to purchase CJH existing inventory of product subject to the
application , and share a percentage of profits, CJH agrees to disclose all know-how to Tekno as well
as grant Tekno an exclusive license to make, use, advertise, sell and otherwise exploit the product
and associated intellectual property attached to same , terms of which are further set forth in the
following ,

1.      Tekno agrees to make an initial payment of $5,000 USO (five thousand dollars) to CJH in
exchange for the rights to have this Agreement in place for the entire initial term , which is one year.

2.   Tekoo-aw=ees to buy fFGm..GJl=l-.al.e-Ator-y-0:f_.p.ro!luctJt..cur:re.r.:1tl.y-Aas-+nits-possession   ata
maximurn_.p.ci.c~o dollars ) per or 1it;-whereby--a-uniti~onsfde-red-a--ccrrnplete
praetici: -    ~

3.        Tekno agrees--t-e-aeee~-f.r-em-GJ+.1-aekMiomi~~tin the range ~f about 5000=-te~o
units wbereb.y-a--1.mit-is-GOnsidered a complete product-: ~

4.       CJH agrees to provide Tekno all information and know-how that relates to the product so
Tekno is able to produce a complete product on its own substantially similar if not identical to the
workmanship and quality as the inventory of product CIH has in its possession .

5.       Tekno agrees to use best efforts to sell product subject to paragraph 3 and 4 , and agrees
to pay CJH 2.5% of net profits made by Tekno sales.

          (a)    Tekno agrees to pay CJH within 60 (sixty) days of Tekno's receipt of payment for a
          sale. Tenko agrees to produce an initial order of 200,000-250,000 units in wich CJH will be
          compensated on.

          (b)     CJH shall have the right to inspect Tekno records provided CJH makes a written
          request to Tekno within 60 (sixty) days of inspection . All costs and expenses associated
          with inspection shall be the responsibility of CJH.
  Case 2:20-cv-15067-SDW-LDW Document 5-1 Filed 10/30/20 Page 3 of 4 PageID: 37




E-mail delivery is considered sufficient Notice, if it includes a read receipt or is otherwise
acknowledged in writing . Mail delivery is considered sufficient if it includes a delivered receipt or is
otherwise acknowledged in writing . Parties shall have thirty (30) days to cure any dispute to the
satisfaction of the other party, otherwise the grieving party may term inate the contract with thirty (30)
day's notice if the dispute regards breach of a material term of this Agreement. Parties agree that
jurisdiction and venue is in New Jersey and that the prevailing party is entitled to legal fees and
costs .

9.          The Parties are required to notify the other with regards to any suspected activity of any
party that infringes any rights of the Parties herein , including but not limited to intellectual property
rights . If either party fails to assert its rights against a third-party, then the other party shall be
entitled to act upon the other's behalf and collect all awards from said effort, excluding rights to said
intellectual property.

10.      Upon term ination of th is Agreement, for any reason , Tekno is authorized to sell-off any
inventory that is in its possession or in the process of being created according to instructions made
by Tekno prior to the termination .

11.       During the term of this Agreement, including any extensions or renewals thereof, CIH
agrees that with regards to any product it shall create , come in possession of or otherwise be entitled
to license or assign, that it shall first offer Tekno a first right of refusal to have exclusive rights to the
making, using , advertising and selling of same. Said offer shall be communicated in writing subject to
Notice provisions of paragraph 8.

12.       The Parties agree to execute such additional documents and to perform all such other and
further acts as may be necessary or desirable to carry out the purposes and intentions of this
Agreement.

13.      The Parties agree that this document sets forth all the agreed upon terms and that there
are no other terms that exist. The Parties may amend this Agreement provided same is in writing
and signed by the Parties.



   f---T-e-~-~o- =
                 P~ro-~~u-ct_s_l_nc_._ _ _• ----+---+---
                                                       C-IH_ E_nt_e_rp_r_ises LLC
                                                                                ----~

                                                     Name

     Title     £0                                    Title

                                                     Date
 Case 2:20-cv-15067-SDW-LDW Document 5-1 Filed 10/30/20 Page 4 of 4 PageID: 38



                                               ' lJ. (9rJj&tJt
                                                                     ---
                                                                  l;~d~ 'h .
                                                                             .

6.       Tekno agrees to sell a minimum of ~ units (+;000,009-} units during the initial term
(1 year)at a price that Tekno shall determine based on its familiarity with the business, the related
market and at its own discretion . Failure to sell stated amount shall not be considered a material
breach, however, provided Tekno shall achieve this goal, it shall be entitled to renew this Agreement
for another year according to same terms herein, or extend an additional six (6) months, provided it
gives CJH thirty (30) days prior written notice.

7.       CJH agrees that during the existence of this Agreement, including any extensions or
renewals thereof, Tekno has exclusive rights to make, use, advertise, sell and otherwise exploit the
product and associated intellectual property rights attached to same. During the term of ttiis
Agreement, including any extensions or renewals thereof, CJH shall not compete with Tekno or
cause, assist or encourage a third-party to compete with Tekno.

         7.1      Subject to the Agreement, intellectual property rights attached to the product include
         rights that CIH has, owns, licenses and/or is otherwise owned by a third-party and
         authorized to be used by CJH. Other than being authorized to use said intellectual
         property, Tekno agrees not to challenge ownership or entitlement of intellectual property
         existing and exclusively owned by CIH at the time this Agreement is entered.

         7.2      Any intellectual property created by Tekno subject to this Agreement shall remain
         the sole and exclusive property of Tekno during all times. Said intellectual property shall
         include any and all copyright, artwork, packaging , trademarks, improvements, inventions
         and/or protectable rights otherwise created during the time of this Agreement, including any
         extensions or renewals thereof, or that preexisted same. CJH agrees not to challenge
         validity or entitlement of intellectual property owned by Tekno.

         7.3     CJH will provide Tekno all credentials, logins and other information necessary to
         access, edit and direct traffic to and/or from any and all social media sites and other
         Internet websites that are owned or controlled by CJH and have been used or intended to
         be used to promote or sell the product, including but not limited to www.oneleash .com.

8.        Any dispute regarding this Agreement, Notice shall be made in writing to the other party
within sixty (60) days and delivered to the following,

           To Tekno                                  1   ToCIH
           Tekno Products Inc.                       I CJH ENTERPRISES LLC
           Attn : Jeff Kurani                            401 N. Tyron St., 10th Fl.
           301 Route 17 North                            Charlotte, NC 28202
           Rutherford, NJ 07070
           jeff@teknoproducts.com
                                                     I
           with coov to:                             1
                                                         with copy to:
           Baker and Rannells, PA                    I Harrison Forbes
           Attn : Jason L. DeFrancesco               I
           92 East Main Stree, Ste 302
           Somerville, NJ 08876
           ·Id br-tmlaw.com
